UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-55255 Satya Worldwide, Inc. (Exact name of registrant as specified in its charter) Florida 46-0636099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 429 N. Dixie Highway, Suite 201 Pompano Beach, Florida33060 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302)404-0390 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNo þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesþ Noo The aggregate market value of the registrant’s Common Stock held by non-affiliates was $44,343, based on the price of $0.02 per share of Common Stock on March 27, 2015.Shares of Common Stock known by the registrant to be beneficially owned as of March 27, 2015 by the registrant’s directors and the registrant’s executive officers subject to Section16 of the Securities Exchange Act of 1934 are not included in the computation. The registrant, however, has made no determination that such persons are “affiliates” within the meaning of Rule12b-2 under the Securities Exchange Act of 1934. At March 27, 2015, there were 12,272,350 shares of the registrant’s Common Stock issued and outstanding. Table of Contents Satya Worldwide, Inc. FORM 10-K For The Fiscal Year Ended December 31, 2014 INDEX Page PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 21 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV Item 15. Exhibits, Financial Statement Schedules 29 Signatures 30 EX-31.1 EX-32.1 EX- EX- EX- EX- EX- EX- Explanatory Notes In this Annual Report on Form10-K, Satya Worldwide, Inc. is sometimes referred to as the “Company”, “we”, “our”, “us” or “registrant” and U.S. Securities and Exchange Commission is sometimes referred to as the “SEC”. - 2 - Table of Contents PART I Item 1.Business. Our Company Satya Worldwide, Inc., a Florida corporation, provides digital book distribution services to authors, poets, memoirists and publishers for managing and exploiting their literary works in electronic format as “eBooks”, which may be read on an iPad, Kindle or other type of tablet computer or e-reader device.This type of service is commonly referred to as “ePublishing”.We are the ePublisher of The Third Man: Was there another bomber in Oklahoma City?, an original non-fiction book written by Gerald Posner, the American investigative journalist and author of 12 books.We have made this book available on Amazon, an online retailer.We also own and acquire rights to literary works and receive payments for book sales domestically and internationally.We own Gerald Posner’sco-author rights to Mengele:The Complete Story, a non-fiction investigative book written by Gerald Posner and John Ware, which entitles us to half of the aggregate book royalties paid to the authors.The approval of Mr. Ware and Cooper Square, the book’s publisher, is required for any additional royalty or fee arrangements with prospective licensees, of which there currently are none.We cannot provide any assurance that we will be able to obtain any such approval from Mr. Ware or Cooper Square.We do not own any other books or literary works in any form.Except as set forth above, we currently have no other ePublishing arrangements or agreements for any other books or literary works in any form and no other arrangements or agreements with any other digital retailers.We plan to develop a book catalog website, but have not taken steps to do so and our two executive officers are the Company’s only employees.Accordingly, our proposed business activities are anticipatory in nature and may not come to fruition.For the years ended December 31, 2014 and December 31, 2013, we generated revenues in the amount of $3,716 and $804, respectively, and had an accumulated deficit in the amount of $15,775 and $10,359, respectively. Our company structure is set forth in the following chart: SATYA WORLDWIDE, INC. a Florida corporation SATYA ePUBLISHING, INC. a Florida corporation (100% Owned Subsidiary) We qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, which became law in April 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies.See “Summary of Financial Data” for additional information. Our independent auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this report.Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or obtain the necessary financing to meet our obligations and repay our liabilities as they arise.There can be no assurance that we will operate at a profit or such additional financing will be available, or if available, can be obtained on satisfactory terms.We have no other planned sources of additional financing after this offering. Our principal executive offices are located at 429 North Dixie Highway, Suite 201, Pompano Beach, Florida33060.Our telephone number is (302) 404-0390.Both Satya Worldwide, Inc. and its wholly owned subsidiary Satya ePublishing, Inc. were incorporated under the laws of the State of Florida on March 26, 2012.Our fiscal year-end is December 31. - 3 - Table of Contents Principal Products Our literary catalog is comprised of two (2) books as of the date of this report. We are the ePublisher of The Third Man: Was there another bomber in Oklahoma City?, an original work of non-fiction written by Gerald Posner, the American investigative journalist and author of 11 books.We also own Gerald Posner’s co-author’s rights to Mengele:The Complete Story, a non-fiction investigative book written by Gerald Posner and John Ware that is published by Cooper Square.We acquired the co-author rights to this book at no cost pursuant to a Bill of Sale and Assignment dated September 27, 2012, from Mr. Posner to us.The authors’ rights are co-owned by John Ware, who is entitled to share equally in any aggregate book revenues and, consequently, his approval is required for any additional royalty or fee arrangements with prospective licensees involving this book.We also do not have the right to digitally publish or distribute this book without the consent of the publisher.At the present time, we have not been involved in anyproposed or pending license opportunities for Mengele and have not addressed any additional royalty or fee arrangements with John Ware or Cooper Square to further exploit prospective licensing opportunities for this book. Accordingly, such licensing opportunities that may exist in the future, if any, are purely aspirational. We believe that we will be able to add new literary works to our catalog through the selective acquisition of copyrights and author’s rights in literary works. However, we have not been successful in adding new literary works and cannot provide any assurance that we will be able to acquire additional copyrights or authors’ rights in literary works.We are completely dependent on our minimal existing revenue stream and the efforts of Ms. Kowalski, our sole executive officer with a publishing industry background, and Ms. Cornet, our Secretary, for all of our business activities.We cannot provide any assurance that we will be able to grow our ePublishing business and exploit the literary works in our catalog to such an extent, that we can generate enough revenues to become profitable and have a sustainable business.We currently have negative cash flows and our operations are not profitable.See “Risk Factors−Risks Related to Our Financial Condition and Business Model” For additional information. Principal Services Our services offerings include the conversion of manuscripts to .ePub, .mobi and Amazon’s Kindle file formats, book cover design, distributing books to digital retailers, editing services and ISBN number administration.Traditional publishers may provide all of the services that we provide and, in addition, a traditional book publishingcompany may also buy the rights to an author's manuscript, which in some cases includes payment of an advance to the author to secure the book deal, budgeted funds to promote and market the book, advertising and incurring printing costs. We distribute books in electronic digital format for authors, poets, memoirists and publishers, making their works available to digital retailers, like Amazon.It is our intention to provide services that enable writers to bypass traditional publishers and agents and connect directly with readers by self-publishing their literary works. However, our only customer is Gerald Posner and we have only recently begun ePublishing one of his books in May 2013. We are seeking to capitalize on the trend towards the digitization of content and proliferation of distribution channels through the Internet and other electronic means, which we believe are replacing traditional print formats. We believe that there is a trend towards increasing demand for eBooks by book readers and students.Alternative distribution channels for eBooks through the Internet, technologically advanced delivery platforms (e.g., tablet computers and e-readers), combined with the concentration of online retailer power, we believe present an opportunity for the Company’s ePublishing business.We seek to capitalize on this trend by establishing ourselves as an emerging digital book distributor in the ePublishing industry.However, our historical operations are limited and we cannot provide any assurance that our ePublishing business will be profitable. We expect that attracting prospective authors in this early phase of our business development will be very difficult to accomplish. We believe that our advertising and marketing initiatives will enable us to attract authors interested in our services.However, we do not have any previous track record to demonstrate our success in the ePublishing marketplace to prove that this assumption will be correct.If we cannot achieve profitable operations and positive cash flows before our capital is exhausted, our business could fail.See “Management’s Discussion and Analysis and Results of Operations–Plan of Operation” and “–Availability of Additional Funds” for additional information.” Digital Print Distribution Agreement On May 1, 2013, we entered into a Digital Distribution Agreement with Gerald Posner, to digitally distribute in electronic format the book, The Third Man: Was there another bomber in Oklahoma City?, an original work of non-fiction written that he wrote.This Agreement provides for our appointment as the authorized representative for the sale and distribution of this eBook on an exclusive basis to third party distributors (e.g., Internet retailers, such as Amazon, iTunes, Barnes & Nobles, etc.) for online sale and distribution. This Agreement provides that in exchange for our services for digitally printing, distributing and marketing this book, as well as royalty accounting and administrative services relating thereto, we shall receive the initial $25,000.00 in royalties on book sales and, thereafter, such royalties will be shared equally between Mr. Posner and us.The term of this Agreement is for the author’s life, plus seventy (70) seventy years.We are currently only distributing this eBook on Amazon’s website and have not made any efforts to include it on iTunes, Barnes & Nobles or other digital retailers’ websites. - 4 - Table of Contents In the event that we enter into agreements with other writers to make their eBooks available to online retailers, those agreements will state the terms and conditions under which the books will be published, the name in which the copyright will be registered, the basis for any royalties and other related matters. We anticipate that most of the authors will be compensated by royalty arrangements with us.Any such agreements we expect will have to be negotiated on an arms-length basis and the terms may vary among any such agreements.Notwithstanding the foregoing, we can provide no assurance that we will be able to enter into any other agreements or whether any such agreements that we may enter into will be to our benefit, or that the terms thereof will be favorable to us.We currently have no other digital print distribution agreements or understandings with writers or publishers for us to distribute their eBooks. Digital Book Royalties We receive book royalties at wholesale rates determined by the digital retailers for the sale or other licensed use of our authors’ literature products.We have only recently begun generating revenues from digital downloads on Amazon’s website for the book, The Third Man: Was there another bomber in Oklahoma City?From May 2013 through December 31, 2013 and for the year ended December 31, 2014, we were paid $177 and 79, respectively, by Amazon for digital download sales of this book on its website. We have no other ePublishing arrangements or agreements for any other literary works as of the date of this report.We also have no other arrangements or agreements with any other digital retailers involving eBooks or otherwise. Sales and Marketing Initially, we are using Mr. Posner’s website to sell and market The Third Man: Was there another bomber in Oklahoma City? and Mengele:The Complete Story. These are the only books that are included in our catalog at this time. There are other books by Mr. Posner that are being marketed on this website that we do not own.Until such time as we develop our own website, we cannot provide any assurance that we will be able to continue to use this website for our purposes.We also cannot determine at this time whether the book, The Third Man: Was there another bomber in Oklahoma City?, will continue to be offered for sale by Amazon on its website or whether we will include this book on the website of any other digital retailers. We intend to commence the preparation of a basic marketing website featuring Satya ePublishing’s literature catalog, with a link to Amazon’s website for our eBook. We currently only have two books in our catalog and have not yet purchased a domain name for this website. See "Management's Discussion and Analysis of Financial Condition and Results of Operations-Plan of Operation" for additional information. Competition The ePublishing industry in which the Company is engaged is highly competitive and has low barriers to entry. The principal competitive criteria for the ePublishing industry are considered to be the following: product quality; customer service; suitability of format and subject matter; author’s reputation; price; timely availability of both new titles and revisions of existing eBooks; and timely delivery of products to customers. We primarily compete with traditional publishers and other eBook publishers, substantially all of which have greater experience, brand name recognition and more financial resources than us.We also compete with independent authors that ePublish their own books.See “Risk Factors−Risks Related to Our Financial Condition and Business Model” for additional information. Intellectual Property Our business, like that of other companies and writersinvolved in book publishing, rests on the ability to maintain copyright protection for literary works.We consider the books in our catalog to be valuable assets to our business.We also consider our trademarks to be valuable assets to our business. As such, we may seek to register our trademark, “Satya ePublishing” and any other trademarks, where we believe the protection of them is important for our business.We currently do not have any federally registered trademarks. See “Management’s Discussion and Analysis and Results of Operations–Plan of Operation” for additional information. Government Regulation We are subject to government regulations that regulate businesses generally, such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety and labor relations.In addition, federal and state laws relating to marketing practices in the publishing industry affect our operations.Environmental laws and regulations do not materially impact our operations. - 5 - Table of Contents Research and Development We have not spent any funds on research and development activities in connection with our business. Personnel As of March 27, 2015, we employed two persons on a part-time basis. Ms. Kowalski, our President and Chief Executive Officer, devotes approximately twenty (20) to thirty (30) hours per week to our business.Ms. Cornet, our Secretary and Treasurer, devotes approximately five (5) to ten (10) hours per week to our business.None of our employees is subject to a collective bargaining agreement. We believe that our relationship with our employees is good. Item 1A.Risk Factors. Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. We lease approximately 450 square feet of office space at the second floor office suites located at 429 North Dixie Highway, Pompano Beach, Florida 33060, which is currently being provided to us on a month-to-month basis for $100.00.We believe that this space is presently adequate for our needs. Item 3.Legal Proceedings. We are not a party to any legal proceedings, nor are we aware of any threatened litigation whatsoever. Item 4.Mine Safety Disclosures Not applicable to smaller reporting companies. - 6 - Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is currently not listed or quoted on the OTC Bulletin Board or any other market.Our common stock has not been traded during the two preceding fiscal years ended December 31, 2014 and December 31, 2013. Holders of Record As of December 31, 2014 and March 27, 2015, there were 17 and 31 shareholders of record, respectively,of the Company’s common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock.We do not anticipate paying any cash dividends on our common stock in the foreseeable future.We currently intend to retain future earnings, if any, to finance our operations, and to expand our business.Subject to the rights of holders of preferred stock, any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, operating results, capital requirements, limitations under Florida law and other factors that our board of directors considers appropriate. Recent Sales of Unregistered Securities On September 27, 2013, the Company issued 1,888,767 shares of common stock to Brisance Capital, Inc. for cash in the amount of $2,784. On December 6, 2013, the Company issued 6,105,925 shares of common stock to Brisance Capital, Inc. for cash in the amount of $9,000. On December 17, 2013, the Company issued 1,700,000 shares of common stock to Patricia Posner, the President, Chief Executive Officer and Treasurer of the Company, for $1,000. These shares were repurchased by the Company on February 2, 2015, for $1,010. These securities were sold by the Company’s officers and directors and no commissions or other remuneration were paid in connection with these transactions. The foregoing transactions were exempt from registration under Section 4(2) of the Securities Act of 1933, as amended, as securities transactions not involving a public offering. Recent Sales of Registered Securities On August 5, 2014, the Company commenced its public offering pursuant to the Form S-1 Registration Statement (Registration No.333-195630).The public offering was terminated on February 2, 2015.The Company sold in the public offering 10,610 shares of its Series A Convertible Preferred Stock, and all of such shares of Series A Convertible Preferred Stock have been converted into 2,242,350 shares of Common Stock of the Company.The public offering provided proceeds to the Company in the amount of $44,847and were deposited in the Company’s non-interest bearing bank account, and have been used by us in the business, as of December 31, 2014, as follows: Marketing, Promotion and Advertising $ Printing expenses Executive Compensation _ Legal fees and expenses Accounting fees and expenses Blue sky fees and expenses Transfer Agent fees _ Miscellaneous Total $ - 7 - Table of Contents Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations The following discussion and analysis should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing in this Form 10-K and are hereby referenced.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.We believe it is important to communicate our expectations. However, our management disclaims any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. These forward-looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.You should not rely upon these forward-looking statements as predictions of future events because we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify a forward-looking statement by the use of the forward-terminology, including words such as “may”, “will”, “believes”, “anticipates”, “estimates”, “expects”, “continues”, “should”, “seeks”, “intends”, “plans”, and/or words of similar import, or the negative of these words and phrases or other variations of these words and phrases or comparable terminology.These forward-looking statements relate to, among other things: our sales, results of operations and anticipated cash flows; capital expenditures; depreciation and amortization expenses; sales, general and administrative expenses; our ability to maintain and develop relationship with our existing and potential future customers;and, our ability to maintain a level of investment that is required to remain competitive.Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including, but not limited to: variability of our revenues and financial performance; risks associated with technological changes; the acceptance of our products in the marketplace by existing and potential customers; disruption of operations or increases in expenses due to our involvement with litigation or caused by civil or political unrest or other catastrophic events; general economic conditions, government mandates; and, the continued employment of our key personnel and other risks associated with competition. Overview We are a company in the growth stage.Our primary activities through the date of this report have been related to the acquisition of the co-author rights to Mengele:The Complete Story, efforts associated with ePublishing The Third Man: Was there another bomber in Oklahoma City?, preparing for our public offering, as well as maintaining our public company reporting status. Based upon our working capital as of December 31, 2014, in the amount of $11,226, we require additional financing to continue our operations. Our only source of financing at this time is the equity capital raise from our public offering completed on February 2, 2015, in which we raised a total of $44,847. See "-Liquidity and Capital Resources” for additional information. Plan of Operation We are prioritizing the proceeds of our public offering and revenue generated from operations on implementing limited marketing activities with a simple website, Facebook page and marketing brochure, as well as maintaining our public company reporting status for a period of at least 20 months following the effective date of the offering. The following table summarizes our anticipated milestones, projected dates of completion and estimated budget allocation for implementing our business development plan. Our plan of operation and anticipated use of our funds is as follows: Anticipated Milestones Projected Date of Commencement Projected Date of Completion Estimated Budget Allocation($) Build Satya ePublishing Facebook Page April 15, 2015 August 31, 2015 Build Satya ePublishing Website May 15, 2015 August 31, 2015 CreateSatya ePublishing Trademark, Logo and Trade Dress May 15, 2015 August 31,2015 DesignSatya ePublishing Marketing Brochure May 15, 2015 August 31, 2015 Engage in Exchange Act Public Company Reporting Compliance August 4, 2014 April 15, 2016 Use Funds for General and Administrative Expenditures August 4, 2014 August 15, 2016 Total - 8 - Table of Contents The foregoing represents our best estimate of the allocation of the proceeds of this offering and revenues based on the planned use of funds for our operations and current objectives.Our management will have broad discretion in determining the uses of our funds.We may reallocate funds from time to time if our management believes such reallocation to be in our best interest for uses that may or may not have been herein anticipated. Build Satya ePublishing Facebook Page A portion of the proceeds as set forth above will be used to build a Facebook page for Satya ePublishing.We will hire a social media consultant to assist us in its development and reaching our target audience.We will add our trademark and logo to publicize our identity and brand to visitors to our Facebook page.We will be required to keep the Facebook page current by posting notifications and adding ePublishing articles and other content of interest to independent authors.Since we have not yet established our brand or opened a Facebook account, we have no way of knowing whether visitors will become prospective business customers. Publish Satya ePublishing Website A portion of the proceeds as set forth above will be used to create a basic website for Satya ePublishing.We will hire a website consultant to assist us in developing the website, which will be based on a template to reduce development costs.We will add our trademark, logo and trade dress to the website. We will list the two (2) books that are currently in our catalog on our website and include the hyperlink to the eBook, The Third Man:Was There Another Bomber in Oklahoma City? on Amazon’s website.If other authors engage us to ePublishing their books, we will include links to their eBooks on our website. We will have challenges attracting visitors to our website until we can advertise our services on Google or Facebook and create our brand.We currently have not established a YouTube account.We currently have no operating history to justify our belief that our business model will be successful. Finalize Satya ePublishing Trademark, Logo and Trade Dress A portion of the proceeds as set forth above will be used to pay for the development of our trademark, logo design and trade dress. These final designs will be used in our social media and marketing initiatives, including the Satya ePublishing Facebook page, marketing brochures and website.However, none of these social media, marketing and advertising activities currently exists.The amount expended will be minimal because of the limited amount of capital raised in the offering. The Satya ePublishing brand and trade dress design must be completed before any advertising and marketing activities starts or the website is uploaded. Our trademark design and logo do not currently exist.Accordingly, we have no means for authors to know who we are and to attract potential customers to our business. Complete Satya ePublishing Marketing Brochure A portion of the proceeds as set forth above will be used to design a marketing brochure to promote the Satya ePublishing brand to potential users of our ePublishing services.We currently have no brochure or other marketing materials.Accordingly, we have no brand name and no awareness among authors in the ePublishing marketplace. We intend to get a written testimonial from Gerald Posner as an endorsement of our business as a means of attracting these potential customers.However, we have no agreement or requirement that Gerald Posner gives us any such endorsement and he is free to use other ePublishing service providers as he see fit. Because our Satya brand name and services concept are untested, we may not be successful in establishing ourselves in the ePublishing business and we currently do not have any publishers or other authors using our services. Year Ended December 31, 2014 Compared to December 31, 2013 Revenues.Revenues consisted of book royalties from our literary catalog, which included two books at December 31, 2014, and December 31, 2013.For the year ended December 31, 2014, revenues were $3,716 and increased by $2,912, as compared to the year ended December 31, 2013, for which revenues were $804, for book royalty payments from Cooper Square, the publisher for the book, Mengele:The Complete Story and Amazon.This increase was due to an increase in book royalty payments on Mengele:The Complete Story. Selling, General and Administrative Expenses.Selling, general and administrative expenses consisted primarily of corporate support expenses, such as legal and accounting and organizational expenses.For the year ended December 31, 2014, selling, general and administrative expenses were $20,136 and increased by $13,603, as compared to the year ended December 31, 2013, for which selling, general and administrative expenses were $6,533.The increase in general and administrative expenses was due primarily to auditing fees and legal fees for the public offering in preparation for becoming a public company.We expect that our selling, general and administrative expenses will increase as we incur additional costs to support the growth in our business.We anticipate that costs relating to maintaining our status as an Exchange Act public reporting company, including the fees for legal, accounting, transfer agent, printing and filing reports with the SEC will be approximately $15,000 per year. - 9 - Table of Contents Liquidity and Capital Resources Since our inception, we have incurred significant operating and net losses. We have relied primarily on the sale of our equity securities to fund our operations.In addition, we have yet to generate positive cash flow from operations.At December 31, 2014, we had working capital of $11,226 and stockholders’ equity of $15,775.At December 31, 2013, we had working capital of $5,004 and stockholders’ equity of $10,359.Our consolidated cash balance at December 31, 2014 was $27,888, as compared to $14,029 at December 31, 2013. On August 5, 2014, the Company commenced its public offering pursuant to the Form S-1 Registration Statement (Registration No.333-195630).The public offering was terminated on February 2, 2015.The Company sold in the public offering 10,610 shares of its Series A Convertible Preferred Stock, and all of such shares of Series A Convertible Preferred Stock have been converted into 2,242,350 shares of Common Stock of the Company.The public offering provided proceeds to the Company in the amount of $44,847. Our monthly burn rate is approximately $1,500, and we anticipate thatour remaining capital will last through December 2016. While we believe that we have sufficient cash to fund our operations and meet our obligations for the next twelve months, we may be required to raise additional capital to support our business plan. There are no current commitments for such funds and there can be no assurances that such funds will be available to the Company as needed.If we do not have sufficient working capital to fund our operations, the lack of funds could have a material adverse effect on our business and cause the value of our shares to decline. See “-Plan of Operation” above and “Description of Business” for additional information. Going Concern These mattersraise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements included elsewhere in this report have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate our continuation as a going concern and the realization of assets and satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the consolidated financial statements do not necessarily purport to represent realizable or settlement values.The consolidated financial statements do not include any adjustment that might result from the outcome of this uncertainty. Critical Accounting Policies and Estimates Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from these estimates. Our significant estimates and assumptions include amortization, the fair value of our stock, and the valuation allowance relating to the Company’s deferred tax assets. We qualify as an “emerging growth company”, as defined in the Jumpstart Our Business Startups Act, which became law in April 2012.See “Summary of Financial Data” for additional information. Recently Issued Accounting Pronouncements Reference is made to the “Recent Accounting Pronouncements” in Note 2 to our audited consolidated financial statements included elsewherein this report for information related to new accounting pronouncements, none of which had a material impact on our consolidated financial statements. Off Balance Sheet Arrangements As of December 31, 2014 and December 31, 2013, we had no off balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Pursuant to Item 305(e) of Regulation S-K (§ 229.305(e)), the Company is not required to provide the information required by this Item as it is a “smaller reporting company”, as defined by Rule 229.10(f)(1) of Regulation S-K. - 10 - Table of Contents Item 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Satya Worldwide, Inc Pompano Beach, Florida We have audited the accompanying balance sheets of Satya Worldwide, Inc. (the “Company”) as of December 31, 2014 and 2013 and the related statements of operations, shareholders’ equity and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2014 and 2013, and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred recurring losses, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone-bailey.com Houston, Texas March 27, 2015 - 11 - Table of Contents SATYA WORLDWIDE, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2014 December 31, 2013 Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Equipment, net of depreciation of $600 and $300, respectively Intangible assets, net of amortization of $250 and $125, respectively Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Refundable subscriptions payable - Total current liabilities Shareholders' equity: Convertible Preferred stock (20,000,000 authorized; par value $.001; none issued and outstanding) $
